DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 8/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-8, 21-22, 24-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1, 
		“an etch stop layer” cited on line 10, “the etch stop layer” cited on line 1,  and ”  performing an etching process, with the second dielectric layer, the etch stop layer, the first dielectric layer, and the first capacitor insulator being etched to form a contact opening penetrating through the first electrode layer and the second electrode layer, wherein parts of the first electrode layer and the second electrode layer are used as etch stop layers in the etching process, and wherein the contact opening comprises:” cited on lines 12-17 renders the claim indefinite.  The scope of claim is confused since  “a etch stop layer” as cited on line 10 thus “the etch stop” (s) ccited on lines 11 & 12 and “etch stop layers” cited on line 16 are named similarly.  Suggestion:  change “an etch stop layer” on line 10 to “a dielectric etch stop layer”; change “the etch stop layer” on line 11 to “the dielectric etch stop layer”; change “the etch stop layer” on line 12 to “the dielectric etch stop layer”; change “etch stop layers” on line 16 to “conductive etch stop layers”
► 	With respect to claim 4, 
		Line 3, “the etch stop layer” renders the claim indefinite.  It is not clear “the etch stop layer” refers to which claimed “etch stop” layer(s) (see claim 1 for details).  Suggestion: change “the etch stop layer”  on line 3 of claim 4 to “the dielectric etch stop layer”
►	With respect to claim 29, 
		Line 1, “the same etching process” lacking antecedent basic renders the claim indefinite.  Suggestion:  change “the same etching process”  to – the etching process – 
►	With respect to claim 28,
		Line 9, “etch stop layers” raises confusion since “etch stop layers” of claim 9 , “an etch stop layer”  of claim 32 and “the etch stop layer” of claim 32 are named similarly.  Suggestion:  change “etch stop layers” to – “conductive etch stop layers”
►	With respect to claim 30, 
		Line 2, it is not clear “the sidewall” cited on line 2 of claim 30 refers to which claimed sidewall (see line 13 of claim 28 also cites “a sidewall”).  Suggestion: change “the sidewall” cited on line 2 of claim 30 to “the sidewall of the contact plug”
►	With respect to claim 32,
		“an etch stop layer” cited on line 4 of claim 32, “the etch stop layer” cited on line 5 of claim 32, “the etch stop layer” cited on line 6 of claim 32, “the etch stop layer” cited on line 7 of claim 32 renders the claim inderfinite.  It is not that “the etch stop layer” (s) on lines 5 and 6 refer to with claimed etch stop layers (see line 9 of 28 also cited “etch stop layers”   Suggestion:  change “an etch stop layer” cited on line 4 of claim 32 to “an dielectric etch stop layer”;  change “the etch stop layer” cited on line 5 of claim 32 to “the dielectric etch stop layer”; change “the etch stop layer” cited on line 6 of claim 32 to “the dielectric etch stop layer”; change “the etch stop layer” cited on line 7 of claim 32 to “the dielectric etch stop layer”.

Allowable Subject Matter
Claims 21-22, 24-27 are allowed.
Claims 1 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 29-30, and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819